UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 11, 2014 Luby's, Inc. (Exact name of registrant as specified in its charter) Delaware 001-8308 74-1335253 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 13111 Northwest Freeway, Suite 600 Houston, Texas77040 (Address of principal executive offices, including zip code) (713) 329-6800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Annual Salary of Chief Financial Officer On September 11, 2014, after consultation with a third-party compensation consultant, the Board of Directorsof Luby’s, Inc. (the “Company”) approved an annual base salary of $462,000 for Christopher Pappas, the Company’s Chief Executive Officer, $362,608 for Peter Tropoli, the Company’s Chief Operating Officer and $342,008 for Scott Gray, the Company’s Chief Financial Officer, which represents an increase in annual base salary from their previous annual base salaries of $412,000, $337,608 and $317,008, respectively. The foregoing annual base salaries are effective as of August 28, 2014, the first day of the Company’s 2015 fiscal year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY'S, INC. (Registrant) Date: September 16, 2014 By: /s/Christopher J. Pappas Christopher J. Pappas President and Chief Executive Officer
